Citation Nr: 1449135	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral testicle disorder.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1956 to November 1958.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Additional documents pertinent to the present appeal are in the electronic system.


FINDINGS OF FACT

1. A bilateral testicle disorder was not incurred in service.

2. A back disorder was not incurred in service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a bilateral testicle disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for a grant of service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated January 2012 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection for a bilateral testicle disorder.  The Veteran has also been advised that his service treatment and personnel records are presumed to have been destroyed in a fire at the National Personnel Records Center, and was further advised of possible alternative sources of information to substantiate his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In December 2013, the RO made a formal finding regarding the unavailability of the Veteran's service treatment records (STRs).  The claims file contains the Veteran's VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

As to his military records which are presumably destroyed, the Veteran through his representative essentially argues that VA should presume his disorders were caused by military service. However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claim for the disorders.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  See McLendon, 20 Vet. App. at 83.  The record does not establish that the Veteran was diagnosed as having a bilateral testicle disorder or that he received treatment for such a disorder following his separation from service in November 1958 and the Veteran has provided no information as to how his back disorder was incurred.  Accordingly, an examination is not warranted.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran claims that his current bilateral testicle disorder resulted from an injury in service.  However, he has not been diagnosed as having a testicle disorder and he had provided no information as to how his back disorder as alleged was incurred in or as the result of any incident of active service. The appeal as to both claims is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a bilateral testicle disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Because the Veteran's service treatment records (STRs) have been destroyed, the Board has a heightened duty to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

The Veteran alleges that he injured his back and testicles while on active duty in Korea.  See January 2011 Claim; March 2012 Statement.  However, he has not provided any information as to the circumstances of the alleged injuries. The medical record does not include a diagnosis for a bilateral testicle disorder or document treatment for such a disorder following the Veteran's separation from service in November 1958; nor has the Veteran elucidated any facts which VA could use to substantiate his back or testicle claim.  

The Veteran has a duty to present and support a claim for benefits, and a duty to cooperate with VA's efforts to develop his claim. See 38 C.F.R. § 3.303 ; Counts v. Brown, 6 Vet. App. 473 (1994) and Gobber v. Derwinski, 2 Vet. App. 470 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). The Veteran in this matter has not done so, but merely alleged that he has disorders related to unknown and otherwise unspecified incidents of military service. 

The appeal is denied.  





ORDER

Service connection for a bilateral testicle disorder is denied.

Service connection for a back disorder is denied.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


